 1
 2
 3                               UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5                                                  ***
 6   UNITED STATES OF AMERICA,                              Case No. 2:14-cr-00028-KJD-GWF
                                                                     2:16-cv-02901-KJD
 7                                             Plaintiff,
 8           v.                                                               ORDER
 9   ALBERT JASON WRIGHT,
10                                           Defendant.
11
12          Presently before the Court is Defendant’s Motion to Vacate, Set Aside or Correct

13   Sentence Pursuant to 28 U.S.C. § 2255 (#36). Essentially, Defendant seeks to be re-sentenced

14   because his “sentence was enhanced under 2k2[.]” Defendant argues that Johnson v. United

15   States, 135 S. Ct. 2551 (2015) invalidated an identical residual clause as that used to enhance his

16   sentence. However, Defendant is factually wrong. While his sentence was enhanced pursuant to

17   U.S.S.G. § 2K2, the enhancement was not based on a residual clause, but upon 2K2.1(b)(4)(A)

18   which increased the offense level by two points because the crime involved a stolen firearm.

19   Further, even if Defendant had been sentenced under the residual clause, Beckles v. United

20   States, 137 S. Ct. 886, 890 (2017) determined that sentences enhanced under “the advisory

21   guidelines are not subject to vagueness challenges under the Due Process Clause.”

22          Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion to Vacate, Set Aside

23   or Correct Sentence Pursuant to 28 U.S.C. § 2255 (#36) is DENIED;

24          IT IS FURTHER ORDERED that all other outstanding motions are DENIED as moot.

25   Dated this 30th day of October, 2019.

26
27                                                 _____________________________
                                                   Kent J. Dawson
28                                                 United States District Judge
